department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject derivative use of evidence from an intercepted wire communication by the revenue_agent this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e year year year year year year date date date date date x y z issue s whether the service may use evidence that was obtained from an intercepted wire communication wiretap relating to an act not enumerated in u s c sec_2516 without a derivative use order as required by u s c sec_2517 whether the service is permitted to request a nunc_pro_tunc derivative use order to be applied retroactively to the evidence obtained from the wiretap whether the evidence obtained from a legally authorized intercepted wire communication would be suppressed if the service fails to obtain a derivative use order conclusion the service’s use of evidence obtained from a wiretap for a non-enumerated act is derivative evidence and u s c sec_2517 requires the government to obtain a derivative use order before the evidence is permitted to be disclosed by testimony in a proceeding u s c sec_2517 requires the government to obtain a derivative use order as soon as practicable and prior to the use of derivative evidence in a judicial proceeding it appears from the legislative_history of u s c sec_2517 and case law that the service will be able to obtain a nunc_pro_tunc derivative use order if the application_for the derivative use order meets all the other requirements the suppression of evidence section of u s c sec_2515 is generally only applied if the original interception of evidence by the wiretap was obtained illegally most courts have held that the suppression of evidence section should not apply to an improper disclosure if the original interception was valid instead courts are more likely to provide a civil cause of action for damages as the appropriate remedy facts for year sec_1 through year b was a director and employee of e a was a x percent shareholder of e a was also one of the directors of e and the secretary and treasurer of e d was a x percent shareholder of e d was also one of the directors and the president of e b and c are married and a is the child of b and c a b and d obtained illegal income for themselves and e primarily through bribery to obtain jobs and creating false and fictitious invoices following a grand jury investigation of e d pled guilty to violating u s c sec_371 conspiracy to commit offense or to defraud the united_states u s c a interstate and foreign_travel or transportation in aid of racketeering enterprises and sec_7206 fraud and false statements a plead guilty to filing a false individual_income_tax_return for year criminal charges were dropped against b due to poor health and advanced age c died on date and b died on date a revenue_agent was assigned to the civil tax cases against a b c d and e d and e agreed to the civil tax_liabilities a statutory_notice_of_deficiency was issued to a on date for year year year and year based upon the service’s determination that a received unreported income from a’s illegal activities a statutory_notice_of_deficiency was issued to the estates of b and c on date for year through year based upon the service’s determination that b and c received unreported income from b’s illegal activities in determining the amount of the adjustments the revenue_agent used both public information contained in the court file for the criminal case and grand jury information including information obtained by wiretaps the grand jury information was obtained by the revenue_agent from the special_agent who handled the criminal matter the special_agent listened to the wiretaps and divulged some of the contents of the wiretaps to the revenue_agent the grand jury wiretap information was used to determine the cost_of_goods_sold for e and the amount of unreported income for a b and d the grand jury wiretap information was used by the service to determine that the illegally obtained income was divided with a and d receiving y of the income and b receiving z 1it is presumed in this field_service_advice that the authorization for the original wiretap was properly gained pursuant to u s c sec_2516 the service recently learned that this evidence that was provided by the special_agent was obtained without the benefit of a derivative use order pursuant to u s c sec_2517 the only information that clearly came from the wiretaps was how much each of the participants received of the illegal income the revenue_agent used this information for the figures on the statutory notices of deficiency law and analysis in congress passed the omnibus crime control and safe streets act of act title iii of the act u s c regulated wiretaps and other forms of electronic surveillance u s c sec_2511 generally prohibits the use of nonconsensual interceptions of wire communications by anyone other than duly authorized law enforcement officers engaged in the investigation or prevention of specific crimes enumerated in u s c sec_2516 title_26 offenses are not included in the enumerated offenses and wiretap evidence will be suppressed if the wiretap order targeted title_26 violations see 808_fsupp_803 s d ga while wiretaps will not be authorized for the purpose of obtaining evidence of title_26 violations relevant information or evidence which is developed during the course of a properly authorized wiretap for an enumerated offense may be used for tax purposes evidence concerning nonenumerated violations is referred to as derivative evidence and it is controlled by u s c sec_2517 u s c sec_2517 permits a law enforcement officer who obtains wiretap evidence to turn over such evidence to another law enforcement officer for use by the receiving law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the law enforcement officer making or receiving the disclosure u s c sec_2517 permits the receiving law enforcement officer to use wiretap evidence and derivative evidence to the extent that such use is appropriate to the proper performance of the law enforcement officer’s official duties u s c sec_2517 permits a person who has received wiretap evidence or derivative evidence in accordance with this chapter to disclose the contents of the communication or such derivative evidence while giving testimony under oath in any criminal proceeding u s c sec_2517 states that when an investigative or law enforcement officer while engaged in intercepting wire oral or electronic communications in the manner authorized herein intercepts wire oral or electronic communications relating to offenses other than those specified in the order of authorization or approval the contents thereof and the evidence derived therefrom may be disclosed or used as provided in subsections and of this section such contents and any evidence derived therefrom may be used under subsection of this section when authorized or approved by a judge of competent jurisdiction where such judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this chapter such application shall be made as soon as practicable in other words a derivative use order must be obtained as soon as practicable in order for the derivative evidence to be used in a judicial proceeding case development hazards and other considerations whether the service may use evidence that was obtained from a wiretap relating to an act not enumerated in u s c sec_2516 without a derivative use order as required by u s c sec_2517 the first issue to be decided is whether u s c sec_2517 applies to the case at issue most legal authority concerning the disclosure of evidence obtained through a wiretap are criminal cases the legal authority for these criminal cases states that section u s c sec_2517 authorizes the disclosure and use of such interceptions in evidence except where the intercepted communication relates to offenses other than those specified in the original order in the latter situations a second application was required to be made to the judge for permission to disclose such evidence of other offenses see 528_f2d_214 7th cir 535_f2d_697 2nd cir however other criminal cases narrowed this requirement in the case 533_f2d_838 3rd cir the court stated that unrelated communications may be disclosed or used without judicial authorization if such use was in conformity with sub sec_1 and of u s c sec_2517 on the other hand sub sec_3 and of u s c sec_2517 require judicial approval for the disclosure of unrelated communications in connection with giving testimony under oath or affirmation in any proceeding held under the authority of the united_states id pincite see also 773_f2d_823 7th cir and 461_fsupp_800 s d n y we note that the case 547_f2d_872 5th cir provides some support for the proposition that a derivative use order would not be required in the fleming case the court held that derivative evidence obtained from communications lawfully intercepted as part of a bona_fide criminal investigation pursuant to u s c sec_2516 that results in the taxpayer’s conviction may properly be admitted in a civil tax proceeding at least when the evidence is already part of the public record of the prior criminal prosecution id this line of cases held that no statutory purpose would be served by a more restrictive interpretation of the government’s authority to allow inter-agency disclosures of wiretap information where there is no showing that the original criminal investigation was a subterfuge for developing information for civil tax proceedings and there is no infringement on any privacy interest caused by disclosure of the conversation from one agency to another 588_f2d_521 5th cir in other words if the evidence was intercepted properly through a lawfully authorized wiretap and the evidence had already previously been disclosed in a criminal proceeding then it is unnecessary for the government to obtain a derivative use order pursuant to u s c sec_2517 id see also 547_f2d_872 5th cir 752_f2d_415 9th cir 767_f2d_285 6th cir the recent case london v commissioner tcmemo_1998_346 applied an even more relaxed method to distinguish a civil_proceeding from a criminal trial this case was before the tax_court for the court to redetermine the tax_deficiency owed by the taxpayers the issue in the tax_court was whether respondent was required to obtain a derivative use order before the incidently intercepted contents of the wiretaps could be disclosed or used and if disclosure occurred without the derivative use order whether u s c sec_2515 would mandate a suppression of the derivative evidence in london the court stated that u s c sec_2517 applies when an investigative or law enforcement officer while engaged in intercepting wire or oral communications in the manner authorized herein intercepts wire or oral communications relating to other offenses emphasis added the london court interpreted the word offenses to mean crimes or criminal conduct therefore the london court determine that u s c sec_2517 was not violated because the respondent was not using the derivative evidence in a criminal tax case but was instead using the derivative evidence in a civil tax case to satisfy the commissioner’s burden_of_proof london v commissioner tcmemo_1998_346 76_tcm_539 as in the other civil_proceeding cases in london the interceptions by the wiretap were made a part of the public record in the criminal proceeding whether the service is permitted to request a nunc_pro_tunc derivative use order to be applied retroactively to the evidence obtained from the wiretap u s c sec_2517 states that the application_for a derivative use order shall be made as soon as practicable congress intended that judicial approval of the interception of derivative evidence might retroactively be granted pursuant to u s c sec_2517 united_states v masciarelli f 2d 2nd cir see also 721_f2d_19 1st cir the legislative_history of u s c sec_2517 states that the application_for a derivative use order might be retroactively granted upon a showing that the original order was lawfully obtained that it was sought in good_faith and not as a subterfuge search and that the communication was in fact incidently intercepted during the course of a lawfully executed wiretap order s rept no reprinted in u s c c a n in the case 773_f2d_823 7th cir the court held that the mere passage of time between the time of interception and the time of testimonial use does not allow the government to avoid or to evade these factors required to obtain a derivative use order because we fail to understand how the passage of time between the time of interception and the time of testimonial use allows the government to alter these factors we hold that requiring the government to submit a judicial application immediately upon intercepting new crimes evidence is unnecessary to satisfy sec_2517 id pincite whether the evidence obtained from a legally authorized wiretap would be suppressed if the service failed to obtain a derivative use order in determining the appropriate sanction to be applied to an improper disclosure and use of derivative evidence without a derivative use order pursuant to u s c sec_2517 the legislative_history of u s c sec_2515 notes that u s c sec_2515 must be read in light of u s c sec_2518 s rept no reprinted in u s c c a n u s c sec_2518 defines the class of persons entitled to make a motion to suppress and enumerates the circumstances that trigger suppression under u s c sec_2515 u s c sec_2518 provides three grounds for a motion to suppress the communication was unlawfully intercepted the order of authorization or approval under which it was intercepted is insufficient on its face or the interception was not made in conformity with the order of authorization or approval u s c sec_2517 addresses the use and disclosure of lawfully authorized intercepted wire oral or electronic communications in specified circumstances therefore a violation of sec_2517 does not appear to implicate the grounds for suppression specified in u s c sec_2518 london v commissioner tcmemo_1998_346 based upon the legislative_history many courts have decided that the remedy for a violation of u s c sec_2517 is not the suppression of evidence pursuant to u s c sec_2515 as the court stated in 767_f2d_285 6th cir we conclude that the act does not authorize suppression of the evidence in this action regardless of whether the disclosure violated sec_2517 we construe sec_2515 to permit suppression of evidence only if that evidence was derived from unlawful improper or unauthorized interceptions of wire or oral communications it does not authorize suppression for disclosure of such information even if they violate sec_2517 this determination is based upon the legislative_history of the act and court decisions that require sec_2515 to be read in light of u s c sec_2518 if you have any further questions please call by nancy b romano senior technician reviewer procedural branch
